               Case 2:21-cv-01023-BJR Document 14 Filed 08/16/21 Page 1 of 1




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8    ASHLEY A. CLEMENT,
                                                           No. 2:21-CV-1023-BJR
 9                                   Plaintiff,
             v.                                            ORDER GRANTING PLAINTIFF’S
10                                                         MOTION TO DISMISS DEFENDANT
      ACCOUNTS RECEIVABLE, INC., et al.,                   RACHEL F. NITEN
11

12                                   Defendants.

13
            This matter comes before the Court on Plaintiff’s Motion to Dismiss Defendant Rachel F.
14
     Niten. Dkt. No. 10. The record indicates that Defendant Niten has not filed either an answer or
15

16   a motion for summary judgment, and therefore Plaintiff may voluntarily dismiss claims against

17   Defendant Niten pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). Pedrina v. Chun,

18   987 F.2d 608, 609-10 (9th Cir. 1993).
19
            Therefore, the Court GRANTS Plaintiff’s motion and ORDERS that Plaintiff’s claims
20
     against Defendant Rachel F. Niten are DISMISSED without prejudice and without an award of
21
     costs or fees to either party. Defendant Niten is dismissed as a party to this action.
22
            Dated: August 16, 2021
23

24

25                                                 A
                                                   Barbara Jacobs Rothstein
26
                                                   U.S. District Court Judge

     ORDER - 1
